Exhibit 10.1
Conformed Copy



AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT AND
CONSENT AGREEMENT


This AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT
AGREEMENT (this “Amendment”), dated as of October 14, 2020, is made by and among
LYONDELLBASELL INDUSTRIES N.V., a naamloze vennootschap (a public limited
liability company) formed under the laws of The Netherlands (the “Company”), LYB
AMERICAS FINANCE COMPANY LLC, a Delaware limited liability company (the
“Co-Borrower”, and together with the Company, the “Borrowers”), BANK OF AMERICA,
N.A., a national banking association organized and existing under the laws of
the United States (“Bank of America”), in its capacity as administrative agent
for the Lenders (as defined in the Credit Agreement) (in such capacity, the
“Administrative Agent”), and each of the Lenders signatory hereto.
W I T N E S S E T H:
WHEREAS, each of the Company, the Co-Borrower, the Administrative Agent, and the
Lenders have entered into that certain Amended and Restated Credit Agreement
dated as of June 5, 2014 (as amended by Amendment No. 1 to Amended and Restated
Credit Agreement dated as of June 3, 2016, Amendment No. 2 to Amended and
Restated Credit Agreement dated as of April 14, 2020, Amendment No. 3 to Amended
and Restated Credit Agreement dated as of October 8, 2020, and as further
amended, modified, supplemented or extended prior to the date hereof, the
“Credit Agreement”; capitalized terms used in this Amendment not otherwise
defined herein shall have the respective meanings given thereto in the Credit
Agreement as amended hereby);
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to amend the Credit Agreement in certain respects;
WHEREAS, the Administrative Agent and the Lenders are willing to amend the
Credit Agreement as set forth in Section 1 below on the terms and conditions
contained in this Amendment;
WHEREAS, pursuant to Section 2.09 of the Credit Agreement, the Company has
requested that the Termination Date be extended by one (1) year from June 5,
2022 (the “Existing Termination Date”) to June 5, 2023 (the “Extended
Termination Date” and such extension, the “Termination Date Extension”);
WHEREAS, the Termination Date has previously been extended by one year periods
on three separate occasions pursuant to the Consent Agreement dated as of June
5, 2015, the Consent Agreement dated as of June 3, 2016 and the Consent
Agreement dated as of June 5, 2017; and
WHEREAS, the Administrative Agent and the Lenders identified on the signature
pages hereto as “Extending Lenders” (collectively, the “Extending Lenders”) are
willing to consent to the Termination Date Extension, subject to the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises herein and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
1.Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein:
(a)Section 1.01 of the Credit Agreement shall be amended by adding the following
defined terms, in alphabetical order, as set forth below:
1

--------------------------------------------------------------------------------



“Eurocurrency Rate” means, (a) for any Interest Period with respect to a
Eurocurrency Loan, the rate per annum equal to the London Interbank Offered Rate
as administered by ICE Benchmark (or any other Person that takes over the
administration of such rate for such currency for a period equal in length to
such Interest Period) (“LIBOR”), as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and (b) for any interest calculation with respect to a
Base Rate Loan on any date, the rate per annum equal to such London Interbank
Offered Rate, at or about 11:00 a.m., London time, determined two Business Days
prior to such date for U.S. Dollar deposits with a term of one month commencing
that day; provided that if the published London Interbank Offered Rate is less
than zero, then the applicable London Interbank Offered Rate shall be deemed to
be zero.
“Impacted Loan” is defined in Section 7.03(a) hereof.
“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.
“LIBOR Replacement Date” is defined in Section 7.03(c) hereof.
“LIBOR Screen Rate” means the London Interbank Offered Rate quote on the
applicable screen page the Administrative Agent designates to determine London
Interbank Offered Rate (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time).
“LIBOR Successor Rate” is defined in Section 7.03(c) hereof.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters
(including, for the avoidance of doubt, the definition of Business Day, timing
of borrowing requests or prepayment, conversion or continuation notices and
length of lookback periods) as may be appropriate, in the discretion of the
Administrative Agent, in consultation with the Company, to reflect the adoption
and implementation of such LIBOR Successor Rate and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent, in consultation
with the Company, determines is reasonably necessary in connection with the
administration of this Agreement and any other Loan Document).
“Related Adjustment” means, in determining any LIBOR Successor Rate, the first
relevant available alternative set forth in the order below that can be
determined by the Administrative Agent applicable to such LIBOR Successor Rate:
2

--------------------------------------------------------------------------------



(a) the spread adjustment, or method for calculating or determining such spread
adjustment, that has been selected or recommended by the Relevant Governmental
Body for the relevant Pre-Adjustment Successor Rate (taking into account the
interest period, interest payment date or payment period for interest calculated
and/or tenor thereto) and which adjustment or method (x) is published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion or (y) solely with respect to Term SOFR, if not
currently published, which was previously so recommended for Term SOFR and
published on an information service acceptable to the Administrative Agent; or
(b) the spread adjustment that would apply (or has previously been applied) to
the fallback rate for a derivative transaction referencing the ISDA Definitions
(taking into account the interest period, interest payment date or payment
period for interest calculated and/or tenor thereto).
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York.
“Scheduled Unavailability Date” is defined in Section 7.03(c) hereof.
“SOFR” with respect to any Business Day means the secured overnight financing
rate published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) at approximately
8:00 a.m. (New York City time) on the immediately succeeding Business Day and,
in each case, that has been selected or recommended by the Relevant Governmental
Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
(b)The definition of “Base Rate” in Section 1.01 of the Credit Agreement shall
be amended and restated so that, after giving effect to this Amendment, such
definition shall read in its entirety as set forth below:
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate in effect on such day for a Borrowing
of Eurocurrency Loans in U.S. Dollars with an Interest Period of one month (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1%. The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change. If the
Base Rate is being used as an alternate rate of interest pursuant to Section
7.03 hereof, then the Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.
(c)The definition of “Federal Funds Rate” in Section 1.01 of the Credit
Agreement shall be amended and restated so that, after giving effect to this
Amendment, such definition shall read in its entirety as set forth below:
3

--------------------------------------------------------------------------------



“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
(d)The definition of “LIBOR” in Section 1.01 of the Credit Agreement shall be
amended and restated so that, after giving effect to this Amendment, such
definition shall read in its entirety as set forth below:
“LIBOR” is defined in the definition of “Eurocurrency Rate”.
(e)Section 1.05(d) of the Credit Agreement shall be amended and restated so
that, after giving effect to this Amendment, Section 1.05(d) shall read in its
entirety as set forth below:
(d) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.
(f)Section 2.03(b) of the Credit Agreement shall be amended and restated so
that, after giving effect to this Amendment, 2.03(b) shall read in its entirety
as set forth below:
(b) Eurocurrency Loans. Subject to the provisions of clause (d) below, each
Eurocurrency Loan shall bear interest during each Interest Period it is
outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or created by conversion from a Base Rate Loan until the
Termination Date (whether by acceleration or otherwise) at a rate per annum
equal to the sum of (i) the Applicable Margin plus (ii) the Eurocurrency Rate
applicable for such Interest Period, payable in arrears on each Interest Payment
Date and on the Termination Date (whether by acceleration or otherwise).
(g)The last paragraph of Section 7.01 of the Credit Agreement shall be amended
and restated so that, after giving effect to this Amendment, the last paragraph
of Section 7.01 shall read in its entirety as set forth below:
Unless otherwise agreed to by any Lender, for purposes of calculating amounts
payable by the Borrower to such Lender under this Section 7.01, such Lender
shall be deemed to have funded each Eurocurrency Loan made by it at rate equal
to the Eurocurrency Rate for such Loan by a matching deposit or other borrowing
in the offshore interbank market for such currency for a comparable amount and
for a comparable period, whether or not such Eurocurrency Loan was in fact so
funded
(h)Section 7.02 of the Credit Agreement shall be amended and restated so that,
after giving effect to this Amendment, Section 7.02 shall read in its entirety
as set forth below:
4

--------------------------------------------------------------------------------



Section 7.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurocurrency Rate (whether
denominated in U.S. Dollars or Euros), or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, U.S. Dollars in the London interbank market, then, such Lender
shall promptly notify the Borrowers and the Administrative Agent thereof and (i)
any obligation of such Lender to make or continue Eurocurrency Loans in the
affected currency or currencies or, in the case of Eurocurrency Loans in U.S.
Dollars, to convert Base Rate Loans to Eurocurrency Loans, shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, if such Loans are denominated in U.S. Dollars,
convert all such Eurocurrency Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurocurrency Loans, and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount of Loans so prepaid or converted.
(i)Section 7.03 of the Credit Agreement shall be amended and restated so that,
after giving effect to this Amendment, Section 7.03 shall read in its entirety
as set forth below:
Section 7.03. Inability to Determine Rates.
(a)If in connection with any request for a Eurocurrency Loan or a conversion to
or continuation thereof (i) the Administrative Agent determines that (A)
deposits (whether in U.S. Dollars or Euros) are not being offered to banks in
the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurocurrency Loan, or (B) (x) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Loan or in
connection with an existing or proposed Base Rate Loan and (y) the circumstances
described in Section 7.03(c)(i) do not apply (in each case with respect to this
clause (i), “Impacted Loans”), or (ii) the Administrative Agent or the Required
Lenders determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Loan (whether in U.S.
Dollars or Euros) does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Loan, the Administrative Agent will
promptly so notify the Company and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurocurrency Loans in the affected currency
or currencies shall be suspended (to the extent of the affected Eurocurrency
Loans or Interest Periods) and (y) in the event of a determination described in
the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Company (on behalf of the relevant Borrowers) may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Loans
5

--------------------------------------------------------------------------------



in the affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
(b)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Company and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section, (2)
the Required Lenders notify the Administrative Agent and the Company that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Company written notice thereof.
(c)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Company or Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to the
Company) that the Company or Required Lenders (as applicable) have determined,
that:
(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
Interest Period hereunder or any other tenors of LIBOR, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or
(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent or such administrator has made
a public statement identifying a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans, provided that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide LIBOR after such specific date (such specific
date, the “Scheduled Unavailability Date”); or
(iii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over such administrator has made a public statement
announcing that all Interest Periods and other tenors of LIBOR are no longer
representative; or
(iv) syndicated loans currently being executed, or that include language similar
to that contained in this Section 7.03, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;
6

--------------------------------------------------------------------------------



then, in the case of clauses (i) through (iii) above, on a date and time
determined by the Administrative Agent (any such date, the “LIBOR Replacement
Date”), which date shall be at the end of an Interest Period or on the relevant
interest payment date, as applicable, for interest calculated and shall occur
reasonably promptly upon the occurrence of any of the events or circumstances
under clauses (i), (ii) or (iii) above and, solely with respect to clause (ii)
above, no later than the Scheduled Unavailability Date, LIBOR will be replaced
hereunder and under any Loan Document with, subject to the proviso below, the
first available alternative set forth in the order below for any payment period
for interest calculated that can be determined by the Administrative Agent, in
each case, without any amendment to, or further action or consent of any other
party to, this Agreement or any other Loan Document (the “LIBOR Successor Rate”;
and any such rate before giving effect to the Related Adjustment, the
“Pre-Adjustment Successor Rate”):
(x) Term SOFR plus the Related Adjustment; and
(y) SOFR plus the Related Adjustment;
and in the case of clause (iv) above, the Company and Administrative Agent may
amend this Agreement solely for the purpose of replacing LIBOR under this
Agreement and under any other Loan Document in accordance with the definition of
“LIBOR Successor Rate” and such amendment will become effective at 5:00 p.m., on
the fifth Business Day after the Administrative Agent shall have notified all
Lenders and the Company of the occurrence of the circumstances described in
clause (iv) above unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders object to the implementation of a LIBOR Successor Rate pursuant
to such clause; provided that, if the Administrative Agent determines that Term
SOFR has become available, is administratively feasible for the Administrative
Agent and would have been identified as the Pre-Adjustment Successor Rate in
accordance with the foregoing if it had been so available at the time that the
LIBOR Successor Rate then in effect was so identified, and the Administrative
Agent notifies the Company and each Lender of such availability, then from and
after the beginning of the Interest Period, relevant interest payment date or
payment period for interest calculated, in each case, commencing no less than
thirty (30) days after the date of such notice, the Pre-Adjustment Successor
Rate shall be Term SOFR and the LIBOR Successor Rate shall be Term SOFR plus the
relevant Related Adjustment.
The Administrative Agent will promptly (in one or more notices) notify the
Company and each Lender of (x) any occurrence of any of the events, periods or
circumstances under clauses (i) through (iii) above, (y) a LIBOR Replacement
Date and (z) the LIBOR Successor Rate.
Any LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.
Notwithstanding anything else herein, if at any time any LIBOR Successor Rate as
so determined would otherwise be less than 0%, the LIBOR Successor Rate will be
deemed to be 0% for the purposes of this Agreement and the other Loan Documents.
7

--------------------------------------------------------------------------------



In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Company and the
Lenders reasonably promptly after such amendment becomes effective.
If the events or circumstances of the type described in Sections 7.03(c)(i)
through (iii) have occurred with respect to the LIBOR Successor Rate then in
effect, then the successor rate thereto shall be determined in accordance with
the definition of “LIBOR Successor Rate.”
(d) Notwithstanding anything to the contrary herein, (i) after any such
determination by the Administrative Agent or receipt by the Administrative Agent
of any such notice described under Sections 7.03(c)(i) through (iii), as
applicable, if the Administrative Agent determines that none of the LIBOR
Successor Rates is available on or prior to the LIBOR Replacement Date, (ii) if
the events or circumstances described in Sections 7.03(c)(iv) have occurred but
none of the LIBOR Successor Rates is available, or (iii) if the events or
circumstances of the type described in Sections 7.03(c)(i) through (iii) have
occurred with respect to the LIBOR Successor Rate then in effect and the
Administrative Agent determines that none of the LIBOR Successor Rates is
available, then in each case, the Administrative Agent and the Company may amend
this Agreement solely for the purpose of replacing LIBOR or any then current
LIBOR Successor Rate at the end of any Interest Period, relevant interest
payment date or payment period for interest calculated, as applicable, in
accordance with this Section 7.03 with another alternate benchmark rate giving
due consideration to any evolving or then existing convention for U.S. Dollar or
Euro denominated syndicated credit facilities, as applicable, for such
alternative benchmarks and, in each case, including any Related Adjustments and
any other mathematical or other adjustments to such benchmark giving due
consideration to any evolving or then existing convention for similar U.S.
Dollar or Euro denominated syndicated credit facilities, as applicable, for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated. For
the avoidance of doubt, any such proposed rate and adjustments shall constitute
a LIBOR Successor Rate. Any such amendment shall become effective at 5:00 p.m.
on the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Company unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders object to such amendment.
8

--------------------------------------------------------------------------------



(e) If, at the end of any Interest Period, relevant interest payment date or
payment period for interest calculated, no LIBOR Successor Rate has been
determined in accordance with clauses (c) or (d) of this Section 7.03 and the
circumstances under clauses (c)(i) or (c)(iii) above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Administrative Agent will
promptly so notify the Company and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurocurrency Loans shall be suspended (to the
extent of the affected Eurocurrency Loans, Interest Periods, interest payment
dates or payment periods), and (y) the Eurocurrency Rate component under clause
(c) of the definition thereof shall no longer be utilized in determining the
Base Rate, until the LIBOR Successor Rate has been determined in accordance with
clauses (c) or (d) of this Section 7.03. Upon receipt of such notice, the
Company may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Loans (to the extent of the affected Eurocurrency
Loans, Interest Periods, interest payment dates or payment periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.
2.Termination Date Extension.
(a)Pursuant to Section 2.09 of the Credit Agreement and subject to the terms and
conditions set forth herein and in reliance upon the representations and
warranties set forth herein, the Administrative Agent and the Extending Lenders
hereby consent to the Termination Date Extension. The Borrowers hereby agree
that this Amendment constitutes the second of two extensions of the Termination
Date permitted to be made after the Amendment No. 1 Effective Date pursuant to
Section 2.09 of the Credit Agreement. With respect to the Termination Date
Extension, the Extending Lenders hereby waive the requirements in Section 2.09
of the Credit Agreement that (i) the Company may only request an extension of
the Termination Date not less than 30 days and not more than 90 days prior to
each anniversary of the Closing Date and (ii) each Lender notify the Company and
the Administrative Agent in writing, not later than a date 20 days after its
receipt of notice of the Company’s request for the Termination Date Extension,
of its election to extend or not to extend the Existing Termination Date with
respect to its Commitment.
(b)Effective as of the date hereof (or with respect to any Additional Extending
Lender, effective as of the LIBOR Amendments Effective Date), (i) the
Commitments of the Extending Lenders shall be extended to the Extended
Termination Date, and as to the Extending Lenders, the term “Termination Date”,
as used in the Credit Agreement, shall thereafter mean the Extended Termination
Date, and (ii) the Commitments of the Lenders other than the Extending Lenders
(the “Non-Extending Lenders”) shall continue until the Existing Termination
Date, and shall then terminate, and as to the Non-Extending Lenders, the term
“Termination Date”, as used herein, shall continue to mean the Existing
Termination Date.
3.Non-Extending Lenders. For the avoidance of doubt, the Non-Extending Lenders
are executing this Amendment solely for the purpose of consenting to the
amendments set forth in Section 1 hereof and not for purposes of consenting to
the Termination Date Extension.
4.Effectiveness; Conditions Precedent.
(a)This Amendment (other than the amendments set forth in Section 1 hereof) and
the Termination Date Extension provided in Section 2 hereof (with respect to
each Extending Lender that delivers its executed counterpart of this Amendment
on or prior to the Effective Date) shall be effective upon the satisfaction of
the following conditions precedent (the “Effective Date”):
9

--------------------------------------------------------------------------------



(1)the Administrative Agent shall have received (i) counterparts of this
Amendment, duly executed by each Borrower, the Administrative Agent and
Extending Lenders constituting the Required Lenders, which counterparts may be
delivered by telefacsimile or other electronic means (including .pdf) and (ii) a
certificate of the Company dated as of the date hereof and signed by a
Responsible Officer of the Company (A) certifying and attaching resolutions
adopted by the Company approving or consenting to the Termination Date Extension
and (B) certifying that the conditions set forth in Sections 3.02(a) and (b) of
the Credit Agreement have been satisfied (with all references in such
subsections to a Credit Extension being deemed to be references to the
Termination Date Extension); and
(2)the Borrowers shall have paid (i) all fees required to be paid on the
Effective Date pursuant to that certain Amended and Restated Engagement Letter
dated as of October 2, 2020 by and among the Borrowers, JPMorgan Chase Bank,
N.A., Bank of America and BofA Securities, Inc. and the Fee Letters (as defined
therein), and (ii) to the extent the Borrowers have received an invoice therefor
no later than 12:00 noon one (1) Business Day prior to the Effective Date, all
other reasonable fees and expenses incurred or payable in connection with the
execution and delivery of this Amendment (including the reasonable fees and
expenses of counsel to the Administrative Agent) required to be reimbursed or
paid by the Borrowers pursuant to Section 9.12(a)(i) of the Credit Agreement
shall have been paid in full.
(b)The amendments to the Credit Agreement provided in Section 1 hereof and the
Termination Date Extension provided in Section 2 hereof (with respect to any
Extending Lender that delivers its executed counterpart of this Amendment after
the Effective Date and on or prior to the LIBOR Amendments Effective Date (any
such Lender, an “Additional Extending Lender”)) shall be effective on the date
(the “LIBOR Amendments Effective Date”) when the Administrative Agent shall have
received counterparts of this Amendment, duly executed by each Borrower, the
Administrative Agent and each Lender, which counterparts may be delivered by
telefacsimile or other electronic means (including .pdf).
5.Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, each Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:
(a)The representations and warranties made by each Borrower in Article IV of the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (except that any representation
and warranty that is qualified by materiality shall to the extent so qualified
be true and correct in all respects), except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date (except that any representation and
warranty that is qualified by materiality shall to the extent so qualified be
true and correct in all respects), except that the representations and
warranties contained Section 4.04 shall be deemed to refer to the most recent
statements furnished pursuant to clause (b) of Section 5.01;
(b)This Amendment has been duly authorized, executed and delivered by each
Borrower and constitutes a legal, valid and binding obligation of such parties,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting the rights of creditors, and subject to
equitable principles of general application; and
(c)After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing, or would result from the effectiveness of this
Amendment.
10

--------------------------------------------------------------------------------



6.Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 9.10 of the
Credit Agreement. This Amendment shall constitute a “Loan Document” under and as
defined in the Credit Agreement.
7.Full Force and Effect of Credit Agreement. Except as hereby specifically
amended, waived, modified or supplemented, the Credit Agreement is hereby
confirmed and ratified in all respects and shall be and remain in full force and
effect according to its respective terms.
8.Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, and shall be
further subject to the provisions of Sections 9.21 and 9.22 of the Credit
Agreement.
9.Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
10.References. From and after the effectiveness of this Amendment, all
references in any of the Loan Documents to the “Credit Agreement” shall mean the
Credit Agreement, as amended hereby.
11.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of each Borrower, the Administrative Agent and each of the Lenders, and
their respective successors, legal representatives, and assignees to the extent
such assignees are permitted assignees as provided in Section 9.09 of the Credit
Agreement.
12.No Novation. Neither the execution and delivery of this Amendment nor the
consummation of any other transaction contemplated hereunder is intended to
constitute a novation of the Credit Agreement or of any of the other Loan
Documents or any obligations thereunder.
13.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic means (including .pdf) shall be
effective as delivery of a manually executed counterpart of this Amendment. The
words “execution”, “signed”, “signature”, and words of like import in this
Amendment shall be deemed to include electronic signatures and digital copies of
a signatory's manual signature, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


[Signature pages follow.]


11


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.



COMPANY:LYONDELLBASELL INDUSTRIES N.V.By:/s/ Michael McMurrayName:Michael
McMurrayTitle:CFO & Authorized AttorneyCO-BORROWER:LYB AMERICAS FINANCE COMPANY
LLCBy:/s/ Anuj DhruvName:Anuj DhruvTitle:Assistant Treasurer









LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page

--------------------------------------------------------------------------------



BANK OF AMERICA N.A., as Administrative Agent
By:/s/ Maurice WashingtonName:Maurice WashingtonTitle:Vice President











LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page

--------------------------------------------------------------------------------



EXTENDING LENDERS:




LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page

--------------------------------------------------------------------------------




BANK OF AMERICA N.A.,as a Lender, Extending Lender, L/C Issuer, and as Swing
Line LenderBy:/s/ Thor O’ConnellName:Thor O’ConnellTitle:Vice President







LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page

--------------------------------------------------------------------------------



CITIBANK, N.A., as a Lender and as L/C Issuer
By:/s/ David JaffeName:David JaffeTitle:Vice President







LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page

--------------------------------------------------------------------------------



DUETSCHE BANK AG NEW YORK BRANCH, as a Lender and as L/C Issuer
By:
/s/ Ming K. Chu
Name:
Ming K. Chu
Title:Managing DirectorBy:/s/ Annie ChungName:Annie ChungTitle:Director









LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page

--------------------------------------------------------------------------------



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By:/s/ Judith SmithName:Judith SmithTitle:Authorized SignatoryBy:/s/ Jessica
GavarkovsName:Jessica GavarkovsTitle:Authorized Signatory









LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page

--------------------------------------------------------------------------------



HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
By:/s/ Peggy YipName:Peggy YipTitle:Vice President







LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as a Lender
By:/s/ Peter S. PredunName:Peter S. PredunTitle:Executive Director







LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By:/s/ Nathan R. RantalaName:Nathan R. RantalaTitle:Managing Director







LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page

--------------------------------------------------------------------------------



BARCLAYS BANK PLC, as a Lender
By:/s/ Sydney G. DennisName:Sydney G. DennisTitle:Director







LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page

--------------------------------------------------------------------------------



MORGAN STANLEY BANK, N.A., as a Lender
By:
/s/ Julie Lilienfeld
Name:
Julie Lilienfeld
Title:Authorized Signatory







LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page

--------------------------------------------------------------------------------



MIZUHO BANK, LTD., as a Lender
By:/s/ Donna DeMagistrisName:Donna DeMagistrisTitle:Executive Director







LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page

--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as a Lender
By:/s/ Joe LattanziName:Joe LattanziTitle:Managing Director







LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page

--------------------------------------------------------------------------------



SUMITOMO MITSUI BANKING CORPORATION, as a Lender
By:/s/ Jun AshleyName:Jun AshleyTitle:Director







LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page

--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION, as a Lender
By:/s/ Andrea KinnikName:Andrea KinnikTitle:Senior Vice President







LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page

--------------------------------------------------------------------------------



MUFG BANK, LTD., as a Lender
By:/s/ Mark H. MaloneyName:Mark MaloneyTitle:Authorized Signatory









LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page

--------------------------------------------------------------------------------



THE BANK OF NEW YORK MELLON, as a Lender
By:/s/ William M. FeathersName:William M. FeathersTitle:Director









LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page

--------------------------------------------------------------------------------



ING BANK, N.V., as a Lender
By:/s/ W.J.S.A. van de NoortName:W.J.S.A. van de NoortTitle:Director

By:/s/ D. WagemakerName:D. WagemakerTitle:Director













LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page

--------------------------------------------------------------------------------



UNICREDIT BANK AG, as a Lender
By:/s/ Simone FaberName:Simone FaberTitle:Director

By:/s/ Carl-Josef SchulteName:Carl-Josef SchulteTitle:Managing Director











LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page

--------------------------------------------------------------------------------





THE NORTHERN TRUST COMPANY
By:/s/ Keith L. BursonName: Keith L. BursonTitle: Senior Vice President





LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page

--------------------------------------------------------------------------------






NON-EXTENDING LENDER:
Bank of China, New York Branch
By:/s/ Raymond QiaoName:Raymond QiaoTitle:Executive Vice President













LyondellBasell Industries N.V.
Amendment No. 4 to Amended and Restated Credit Agreement and Consent Agreement
Signature Page